Citation Nr: 0530509	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  91-19 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
spondylolisthesis at L5-S1 with secondary myositis of the 
cervical, dorsal and lumbar paravertebral muscles, evaluated 
20 percent disabling before March 11, 2005.

2.  Entitlement to an increased disability evaluation for 
spondylolisthesis at L5-S1 with secondary myositis of the 
dorsal and lumbar paravertebral muscles, evaluated 40 percent 
disabling from March 11, 2005. 

3.  Entitlement to an increased disability evaluation higher 
than 30 percent after March 11, 2005 for myositis of the 
cervical paravertebral muscles.

4.  Entitlement to an increased disability evaluation for 
residuals of fracture of the right clavicle with deformity, 
higher than 10 percent before March 11, 2005, and higher than 
20 percent after March 11, 2005.

5.  Entitlement to an increased disability evaluation for 
duodenal ulcer disease with duodenitis, evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1990 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected on 
the issues of increased ratings for (a) spondylolisthesis at 
L5-S1 with secondary myositis of the cervical, dorsal, and 
lumbar paravertebral muscles evaluated as 20 percent 
disabling under old 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); (b) residuals of fracture of the right clavicle with 
deformity, evaluated as 10 percent disabling; and (c) 
duodenal ulcer disease with duodenitis, evaluated as 10 
percent disabling.  The Board remanded the claim in January 
1998 and in October 2003.  

While this case was on remand status, the RO issued an April 
2005 rating decision which: (a) granted service connection 
for spondylolisthesis at L5-S1 with secondary myositis of 
dorsal and lumbar paravertebral muscles and assigned a rating 
of 40 percent effective March 11, 2005 (apparently based upon 
new 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)); (b) 
granted service connection for myositis of the cervical 
paravertebral muscles and assigned a rating of 30 percent 
effective March 11, 2005 (apparently based upon new 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004)); and (c) increased the 
rating for fracture residuals of the right clavicle with 
deformity, from 10 to 20 percent effective March 11, 2005.  
Consistent with AB v. Brown, 6 Vet. App. 35 (1993), the fact 
that RO action during pendency of appeal has resulted in more 
favorable ratings does not abrogate the appeal.  This is so 
because, unless explicitly stated otherwise, the veteran is 
assumed to be seeking the maximum compensation under the law 
as to the disabilities at issue.    

In July 1991, the veteran testified at an RO hearing before a 
Decision Review Officer.  The hearing transcript is of 
record.  

On another matter, in a March 2004 handwritten statement 
(received in April 2004), the veteran indicated that she has 
been unable to work since 1981.  It is not clear whether, by 
this statement, she had intended to seek a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  This matter is REFERRED to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's spondylolisthesis at L5-S1 with secondary 
myositis of the cervical, dorsal and lumbar paravertebral 
muscles was not manifested by more than moderate symptoms 
with recurring attacks of intervertebral disc syndrome; 
incapacitating attacks of intervertebral disc syndrome; 
severe symptoms of lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space; ankylosis of any 
segment of the spine; or more than slight limitation of 
motion of any segment of the spine at any time prior to March 
11, 2005.

2.  From March 11, 2005, the veteran's spondylolisthesis at 
L5-S1 with secondary myositis of the dorsal and lumbar 
paravertebral muscles is not manifested by ankylosis of the 
spine or by objective neurological deficit or by 
incapacitating episodes of intervertebral disc syndrome.

3.  From March 11, 2005, the veteran's myositis of the 
cervical paravertebral muscles is not manifested by ankylosis 
of the cervical segment of the spine or by objective 
neurological deficit or by incapacitating episodes of 
intervertebral disc syndrome.

4.  Right clavicle fracture injury residuals are manifested 
by mild to moderate symptoms, to include functional 
limitation due to pain and range-of-motion limitations.   

5.  Duodenal ulcer is manifested by symptoms no worse than 
mild, with recurring flare-ups one or twice yearly.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 20 
percent for spondylolisthesis at L5-S1 with secondary 
myositis of the cervical, dorsal and lumbar paravertebral 
muscles prior to March 11, 2005 are not met.  38 U.S.C.A. § 
1155 (West 2002); 38  C.F.R. §§ 4.71a, Diagnostic Codes 5285-
5295 (2002) and (2003), 5235-5243 (2005).

2.  The criteria for a schedular rating higher than 40 
percent for spondylolisthesis at L5-S1 with secondary 
myositis of the dorsal and lumbar paravertebral muscles have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235-5243 (2005).

3.  The criteria for a schedular rating higher than 30 
percent for myositis of the cervical paravertebral muscles 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235-5243 (2005).

4.  The criteria for schedular ratings higher than 10 percent 
prior to March 11, 2005, and higher than 20 percent after 
March 11, 2005, are not met for residuals of fracture of 
right clavicle with deformity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2005).

5.  The criteria for a schedular rating higher than 10 
percent for duodenal ulcer with duodenitis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that this case is not 
one strictly within the parameters of Fenderson v. West, 12 
Vet. App. 119, 126 (2001), which involves a claim of 
entitlement to an increase in the initial rating assigned 
coincident to the grant of service connection.  This is so 
because service connection for the various back and spine 
disorders, and, as well, for duodenal ulcer and right 
clavicle fracture residuals, has been in effect for decades.  
See, e.g., March 1987 rating decision.  Thus, notwithstanding 
the RO's recent characterization of the issues as grant of 
"service connection" for the back disorders (see issues 
numbered 1 and 2 in the RO's April 2005 rating decision), the 
issues on appeal are increased rating claims for 
musculoskeletal disability involving the dorsal, lumbar, and 
cervical segments of the spine.  The Board's review of the 
RO's recent rating action seems to indicate that, because the 
spine rating criteria were revised during the appeal period, 
and indeed, the Board's October 2003 remand order addressed 
these criteria and directed the RO to evaluate the claim in 
consideration thereof, the RO recently characterized the back 
disability issues as one for service connection based upon 
revised criteria.  The record since the Board's review of the 
claim in 2003 does not reflect new or different diagnoses as 
to the back disability that could explain the RO's decision 
to characterize the back disability claim as involving 
service connection.     

That said, the issues listed on the title page of this 
decision fall within the parameters of Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (In general, where, as here, the 
claim presented is one for an increased rating for a 
disability for which service connection was established years 
before, the primary concern is the current level of 
disability.).  Nonetheless, given the lengthy appeal period 
here (about a decade and a half) and the RO's favorable 2005 
rating action during the appeal, the Board finds that 
fairness to the veteran dictates consideration of "staged" 
evaluation typically associated with Fenderson claims.  Doing 
so, in the Board's opinion would be consistent with law 
requiring VA to consider the whole recorded history in 
evaluating disabilities (see generally 38 C.F.R. §§ 4.1, 4.2 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), and 
may ultimately result in more favorable rating assignments 
than might be afforded under a strict Francisco analysis.  
Thus, here, the Board's focus is not only on the extent of 
disability as indicated, namely, in the most recent (March 
2005) compensation and pension examination (C&P) reports; 
rather, it reviews all pertinent evidence dated in and after 
1990, when the veteran filed her increased rating claim.   

Turning to 38 C.F.R. Part 4 regulations governing disability 
evaluations, VA's Schedule for Rating Disabilities in Part 4 
set forth separate rating codes for various disabilities.  
The ratings in the Schedule basically represent average 
impairment in earning capacity from such diseases or injuries 
incurred or aggravated during service and residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  The basis of disability evaluations is 
the ability of the body as a whole to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (2005).  

Musculoskeletal disability, such as the back and shoulder 
disability at issue here, is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2005).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2005).

Spinal Disability 

The issue before the Board is, essentially, whether a higher 
evaluation may be assigned for the veteran's service-
connected disability of the back and spine.  Prior to March 
11, 2005, that disability was characterized as 
spondylolisthesis at L5-S1 with secondary myositis of the 
cervical, dorsal and lumbar paravertebral muscles, and it was 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5299-5293.  As noted above, the April 2005 rating decision 
terminated that 20 percent evaluation, effective from March 
11, 2005, and in its place assigned two separate ratings:  a 
40 percent rating for spondylolisthesis at L5-S1 with 
secondary myositis of the dorsal and lumbar paravertebral 
muscles pursuant to Diagnostic Code 5243, and a 30 percent 
rating for myositis of the cervical paravertebral muscles 
pursuant to Diagnostic Code 5237.  

Before addressing the pertinent evidence and the specific 
diagnostic criteria governing this claim, the Board notes 
that, according to precedent opinion of the VA General 
Counsel, where a law or regulation is amended while an 
increased rating claim is pending, as is the case here with 
respect to spine disability, the Board should first determine 
whether application of the revised criteria would result in 
impermissible retroactivity, and to ensure that such 
application does not extinguish any rights or benefits the 
claimant had prior to the revision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, implementation of such criteria cannot be 
any earlier than the effective date of revision, as a matter 
of law.  See 38 U.S.C.A. § 5110(g) (West 2002).  If the pre-
amended criteria are more favorable to the veteran, then VA 
can apply them, but only through the period up to the 
effective date of the revision.  Thus, the Board evaluates 
the back disability in consideration of the various criteria 
promulgated during the appeal period, bearing in mind that it 
may apply those most favorable to the veteran up to the date 
of any revision.   

While this claim was pending, the criteria for evaluating 
spinal disability were amended, effective on September 23, 
2002, and on September 26, 2003.  See 67 Fed. Reg. 54,345-
54,349 (2002) and 68 Fed. Reg. 51,454-51,458 (2003), 
respectively.  The amendment effective on September 23, 2002 
concerned revisions to old Diagnostic Code 5293 for 
intervertebral disc syndrome.  The current version reflects a 
revision of all of the spine rating criteria, and is found in 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005). 

The Board will first consider whether a rating higher than 20 
percent may be assigned for spondylolisthesis at L5-S1 with 
secondary myositis of the cervical, dorsal and lumbar 
paravertebral muscles prior to March 11, 2005, when the RO 
assigned two separate ratings for this disability using the 
current general rating formula for diseases and injuries of 
the spine, which will be discussed below.  The 20 percent 
rating was assigned by analogy to intervertebral disc 
syndrome, as indicated by the hyphenated diagnostic code 
designation of 5299-5293.  See 38 C.F.R. § 4.27.

Prior to September 2002, Diagnostic Code 5293, for 
intervertebral disc syndrome, provides a noncompensable 
rating for postoperative, cured status; a 10 percent is 
assigned for mild symptoms; a 20 percent is assigned for 
moderate symptoms with recurring attacks; and a 40 percent is 
assigned for severe symptoms with recurring attacks with 
intermittent relief.  A 60 percent is assigned for pronounced 
symptoms, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.      

The various C&P examination reports and medical treatment 
records dated in and after 1990 do not document a diagnosis 
of intervertebral disc syndrome; nonetheless, the RO assigned 
a 20 percent rating by analogy using the diagnostic code for 
intervertebral disc syndrome.  The Board has considered the 
specific criteria in this diagnostic code, and finds that the 
back symptoms, overall, do not more nearly approximate 
"severe" intervertebral disc syndrome, so as to warrant the 
next higher 40 percent rating under Diagnostic Code 5293 
before March 2005, regardless of the segment of the spine 
affected.  In this connection, it is particularly relevant 
that the 1998 and 2001 C&P examination reports characterize 
symptomatology, and spasms in particular, as "moderate" in 
intensity, and reflect "moderate" objective evidence of 
pain and functional impairment.  Even the March 2005 
examination lacks explicit notation as to objective criteria 
of severe or pronounced muscle spasm (although some spasm 
apparently was noted along the spine), absent ankle jerk, and 
other significant symptoms characteristic of truly 
debilitating intervertebral disc syndrome.      
 
Diagnostic Code 5293 was revised effective September 23, 2002 
to provide for rating intervertebral disc syndrome on the 
basis of incapacitating exacerbations.  The primary focus of 
the revised diagnostic code is on two types of manifestations 
- (1) incapacitating episodes that require bed rest or 
confinement as ordered by a doctor, or (2) neurological 
deficit, whichever would result in a more favorable result 
for the veteran.  Although the Board acknowledges various 
statements by the veteran that she had acute flare-ups (see, 
e.g., March 2005 C&P report reflecting a report about 4-5 
acute periods of cervical, dorsal, and lumbar pain that 
lasted about a month), the diagnostic code clearly defines 
"incapacitating episodes" as those requiring bed rest 
ordered by a doctor, or confinement to a hospital or other 
care facility due to the significance of spinal symptoms, 
regardless of segment of the spine.  Here, the medical 
records dated in 1990 and forward do not contain adequate 
objective evidence that these "acute" flare-ups were to 
such intensity and duration that they have been or could be 
deemed "incapacitating episodes."  Even as recently as in 
March 2005 (see C&P report), the veteran reported an ability 
to conduct routine activities of daily life like grooming 
independently, albeit with difficulty; she is not so 
incapacitated that she cannot ambulate without the assistance 
of devices like a back brace or cane.  For the next higher 
rating of 40 percent, there must be evidence of a minimum 
one-month period of incapacitation during the last year.  
This is not shown on objective evidence.  The possibility of 
the assignment of a higher disability evaluation based on 
separate ratings for neurological and orthopedic deficit will 
be discussed further, below.    

First, addressing orthopedic deficit based on rating criteria 
in effect prior to September 2003, the Board notes that 
disability of the spine was rated using 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 through 5295 (2002).  Of this group, 
most do not apply to the veteran's back disability, 
regardless of the segment of the spine in question, because 
the veteran does not have the corresponding diagnoses or 
manifestations (such as ankylosed spine, vertebral fracture, 
sacro-iliac injury).  Thus, Diagnostic Codes 5285, 5286, 
5287, 5288, and 5289 (2002) - involving fracture or ankylosis 
-- are not discussed further.   

Diagnostic Code 5290, 5291, and 5292 (2002) (limitation of 
motion of the cervical, dorsal, and lumbar spines, 
respectively), ratings ranging from noncompensable to a 
maximum 40 are assigned depending on which part of the spine 
is affected and the severity of limitation of motion (slight, 
moderate, or severe).  For instance, a zero rating is 
assigned for slight limitation of the dorsal spine; a 40 
percent rating is assigned for severe limitation of the 
lumbar spine. Diagnostic Code 5290 provides 10, 20, and 30 
percent ratings for slight, moderate, and severe limitation 
of motion of the cervical segment of the spine.  Diagnostic 
Code 5291 provides a noncompensable rating for slight 
limitation, and a 10 percent rating for moderate or severe 
limitation, of movement of the dorsal segment of the spine.  
Diagnostic Code 5292 provides for 10, 20, and 40 percent 
ratings for slight, moderate, and severe limitation of motion 
of the lumbar segment of the spine.  

The rating criteria in effect before September 2003 did not 
contain defined standards of limitation of motion.  To aid in 
the Board's evaluation of the extent of severity based upon 
limited motion - slight, moderate, severe - based upon the 
old rating criteria, the Board has considered 38 C.F.R. 
§ 4.71a (2005), Plate V diagrams of normal range of motion.  
For the thoracolumbar spine, normal forward flexion is from 
0-90 degrees; backward extension is from 0-30 degrees; 
right/left lateral flexion is from 0-30 degrees; and 
right/left rotation is from 0-30 degrees.  For the cervical 
spine, forward flexion/backward extension is from 30-45 
degrees; right/left lateral flexion is from 0-45 degrees; and 
right left rotation is from 0-80 degrees.  

As reflected in C&P examination reports dated in 1998 and 
2001, the veteran has the following range-of-motion test 
results, for lumbar and cervical spines, respectively (where 
the figures are the same for both areas, one figure is 
provided).  In 1998, forward flexion was to 20 degrees; 
backward extension was to 20 and 40 degrees; right/left 
lateral flexion and rotation were to 20 degrees.  In 2001, 
forward flexion was to 40 degrees; backward extension was to 
10 and 30 degrees; lateral flexion was to 25 and 40 degrees; 
and rotations were to 30 and 55 degrees.  As reflected in the 
2005 C&P report, the measurements for thoracolumbar spine 
were forward flexion, 0-90 degrees; extension, 0-30 degrees; 
left/right lateral flexion, 0-30 degrees; and left/right 
lateral rotation, 0-45 degrees.  For the cervical spine, in 
2005, forward flexion/extension were from 0 to 45 degrees; 
left/right lateral flexion were from 0 to 45 degrees; 
left/right lateral rotation were from 0 to 80 degrees.      

On a related note, the record does include several VA 
outpatient medical treatment records dated in the early 
1990s, and some discuss complaints of back pain; however, 
they do not include specific range-of-motion test results or 
other objective indicators on limitation of motion.  The 1998 
results are the earliest such indicators available within the 
appeal period.  Further, the 1998 and 2001 C&P reports do not 
discuss thoracic or dorsal spine range of motion explicitly.  
The lumbar and cervical spine measurements appear to have 
been completed through 2001 as a matter of course to address 
the extent of limitation generally.  

The above measurements obtained during three C&P examinations 
tend to indicate, overall, mild decrease in range-of-motion 
during most of the appeal period, but certainly not 
significant enough to indicate "severe" disability under 
old criteria.  Moreover, given that old criteria did not 
provide for what is severe as opposed to moderate based upon 
ranges in terms of degrees, consideration of the 1998 and 
2001 findings based upon Plate V diagrams would not alter the 
Board's conclusion in this respect.  In fact, while the 
veteran complained of pain and functional impairment during 
the 2005 examination reportedly more severe than as indicated 
in prior C&P reports, based upon Plate V illustrations, the 
2005 range-of-motion findings were all within the normal 
range.  Thus, the Board does not find adequate basis for 
higher staged rating(s) than now in effect based upon the 
various range-of-motion measurements.      

As for former Diagnostic Code 5295 (2003, for lumbosacral 
strain), the next higher rating of 40 percent (and the 
highest permissible thereunder), would require evidence of 
severe symptoms, with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of these symptoms with abnormal mobility 
on forced motion.  The medical evidence does not disclose 
listing of the whole spine to the opposite side or 
Goldthwaite's sign.  As discussed earlier, there is some 
limitation in flexion (forward bending), but the various 
measurements do not seem to indicate severe or marked 
limitation.  The evidence also seems to be negative with 
respect to narrowing or irregularity of joint space; on the 
contrary, they seem to indicate the lack of fixed deformity 
along the spine.  See, e.g., March 2005 C&P report.  
(Spondylolisthesis in the lumbar spine based upon radiology 
evidence is  discussed separately below.)  Based upon all of 
these considerations, the Board does not find adequate 
evidence to support staged ratings higher than already in 
effect based upon Diagnostic Code 5295 (2003).         

The current general rating formula for diseases or injuries 
of the spine, in effect since September 2003, provide more 
precise, objective criteria for gauging the extent of 
orthopedic impairment.  Under these criteria, a 10 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; or if the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or if there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spine contour; or if there is vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine. ("Unfavorable ankylosis" is defined, in pertinent 
part, as "a condition in which the entire thoracolumbar or 
cervical or entire spine is fixed in flexion or extension."  
See id., Note (5).)  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2005), Note (1).  The Notes also specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2).  Provided, however, that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Notes (2) and (4).

Given the staged ratings already in effect, in essence, the 
evidence would have to show significantly greater limitation 
of motion of the various segments of the spine for a higher 
rating to be assigned using the new general rating formula.  
To assign a rating higher than 20 percent - prior to March 
2005 - would require forward flexion of the cervical spine of 
15 degrees or less, or ankylosis of the cervical spine, 
neither of which have been demonstrated.  

With respect to neurological deficit, it is noted that the 
March 2005 C&P examination yielded negative findings for 
bowel or urinary incontinence associated with the back 
disability.  Even the early 2005 VA medical treatment records 
document "no gross motor and sensory deficit."  Although 
these records admittedly may not be as reliable for 
evaluating this claim based upon neurological deficit as they 
are not C&P examination results obtained specifically based 
upon governing rating criteria, they are relevant and 
instructive.  Also, the various C&P reports indicate lack of 
muscular atrophy or other diagnostic test results that could 
indicate marked neurological impairment to support additional 
or higher rating(s).  Given the lack of documentation of 
neurological deficit, the Board concludes that the evidence 
does not support a rating higher than 20 percent, prior to 
the assignment of the separate 40 percent and 30 percent 
ratings beginning March 11, 2005, based on any combination of 
orthopedic and neurological findings under any of the rating 
criteria in effect during the period in question.

The remaining question is whether a rating higher than 40 
percent, for spondylolisthesis at L5-S1 with secondary 
myositis of the dorsal and lumbar paravertebral muscles, or 
30 percent, for myositis of the cervical paravertebral 
muscles, may be assigned using the new general rating 
formula.  As noted immediately above, neither the VA 
examination report nor the VA treatment records document 
neurological findings that would support assignment of any 
separate, compensable ratings for neurological deficit, such 
as bowel or urinary incontinence, muscular atrophy, etc., due 
to the spine.  

As for higher ratings for orthopedic deficit, a rating higher 
than 40 percent for the thoracolumbar segment of the spine 
would require ankylosis, which is neither contended nor 
shown.  Similarly, a rating higher than 30 percent for the 
cervical segment of the spine would require ankylosis, which 
is neither contended nor shown.  The Board, therefore, 
concludes that the evidence does not support assignment of 
higher ratings under the general rating formula.

Finally, the Board also acknowledges rating criteria 
concerning arthritis, as well as various DeLuca factors 
concerning functional impairment.  Under 38 C.F.R. § 4.71a 
(2005), degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran apparently has mild disc bulging and disc 
dessication at the L5-S1 level and a diagnosis of minimal 
lumbar degenerative joint disease based upon 1997 VA 
radiology tests.  These findings apparently served as the 
basis for a diagnosis of spondylolisthesis at L5-S1, shown in 
the 1998 and 2001 C&P reports.      

The veteran's primary complaint related to the back is 
persistent cervical, dorsal, and lumbar pain, which she 
described as moderate to severe in intensity in March 2005, 
and which is temporarily relieved with oral prescription pain 
medication and topical ointment (Ben-Gay).  Early 2005 VA 
outpatient treatment records reflect ongoing complaints about 
back pain, which appears to be particularly problematic in 
the lumbar area.  She does not use orthotics like a back 
brace, or assistive device like a cane, but reported ability 
to walk about 5 minutes at a time.  She is able to 
independently conduct routine activities of daily life, like 
grooming and eating, albeit with difficulty, and can drive 
occasionally for about 10 minutes.  See March 2005 C&P 
report.  A comparison of the various C&P reports strongly 
indicates that the 2005 results reflect the worst disability 
scenario within the appeal period, although, even in 1998 and 
2001, the veteran did have "moderate" objective evidence of 
painful motion and "moderate muscle spasms" throughout the 
spine.  

That said, the Board does not find objective evidence of 
arthritic or degenerative changes affecting specifically the 
cervical or dorsal spine; rather, they apparently affect the 
lumbar area, and specifically the L5-S1 level.  Arthritic 
manifestations essentially are evaluated based upon 
functional limitations caused thereby.  See Diagnostic Code 
5003.  Also, consistent with Hicks v. Brown, 8 Vet. App. 417 
(1995), Diagnostic Code 5003, and 38 C.F.R. § 4.59, painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis established by X-ray evidence is to be 
deemed limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
radiological evidence of degenerative changes in the lumbar 
spine, and objective demonstration of painful motion of the 
affected joint, an additional 10 percent rating could be 
applied to the lumbar disability under Diagnostic Code 5003 
and DeLuca considerations.  For the cervical or dorsal 
segments of the spine, without objective evidence of 
degenerative changes, any additional rating would have to be 
considered based upon functional limitation and DeLuca 
factors, and not based on Hicks.    

Here, strictly on objective range-of-motion measurements, the 
Board already has determined that higher ratings are not 
warranted based upon applicable criteria, old or new.  
Functional limitation due to lumbar spondylolisthesis is 
encompassed in the recent rating increase (see April 2005 
rating decision), and this diagnosis itself is based on 
radiological evidence.  As for factors like pain, pain on 
motion, limited motion due to pain, fatigability, and 
weakness (DeLuca), as discussed earlier, the evidence, 
overall, for most of the appeal period, indicates moderate 
functional impairment, with various symptoms like pain and 
spasms taken into account.  Pain and associated functional 
limitations seem to have worsened somewhat according to the 
2005 C&P report; the results therein were the basis for the 
recent staged rating increases.  Based upon these 
considerations, the Board finds that the current ratings 
reflect appropriate evaluation of the spinal disability; 
evidence on functional impairment, based upon the totality of 
the evidence, does not reflect a disability picture more 
significant such that even higher, or additional, ratings are 
warranted.            

Based upon the foregoing, the Board does not find evidence 
sufficient to warrant ratings higher than those already in 
effect for the back disability.  It has considered the whole 
record consistent with Schafrath, as well as Part 4 
provisions and 38 C.F.R. § 4.71a diagnostic criteria whether 
or not raised as an issue by the veteran or her accredited 
service representative, and does not find other criteria more 
closely analogous to the disability than as discussed above 
or which would afford the veteran more favorable rating(s).   

As the preponderance of the evidence is against higher 
rating(s), the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2005).  

Right Clavicle Disability

The issue before the Board is entitlement to ratings higher 
than 10 percent prior to March 11, 2005, and higher than 20 
percent after this date.  Diagnostic Codes 
5200-5203 in 38 C.F.R. § 4.71a (2005) evaluate shoulder and 
arm disability.  Here, even though the specific site of the 
service-connected disability is the right clavicle, given 
that clavicle or shoulder injury could affect functional 
ability as to the right arm, the Board considers this entire 
group of Codes.  

That said, it is noted that the August 1998 C&P examination 
report documents negative clinical findings as to malunion, 
nonunion, false joint, ankylosis, false angulation, false 
motion, or shortening of the arm, or intra-articular 
involvement.  Subsequent C&P reports, dated in 2001 and 2005, 
do not contain contrary clinical findings, although it is 
noted that the veteran has a bony deformity on the distal 
clavicle and sternoclavicular joint as a result of the 
fracture injury (in-service automobile accident).  As such, 
Diagnostic Code 5200 is not applicable here because the 
evidence does not show ankylosis of the scapulohumeral 
articulation (the scapula and humerus move as one piece).  
Diagnostic Code 5202 also does not apply because the 
disability is not manifested by malunion of the humerus 
manifesting moderate or marked deformity; recurrent 
dislocation of the scapulohumeral joint with guarded movement 
in the shoulders or arms; fibrous union the humerus; 
nonunion, or false flail joint, of the humerus; or loss of 
head of the humerus, or flail shoulder.  

As for Diagnostic Code 5203, which evaluates impairment of 
the clavicle or scapula, a 20 percent rating is assigned for 
each arm manifested by dislocation, or nonunion of (with 
loose movement) the clavicle or scapula.  Nonunion, but 
without loose movement, or malunion, of the clavicle or 
scapula warrants 10 percent ratings for each arm.  In the 
alternative, the disability could also be rated based upon 
functional impairment of the contiguous joint, which, here, 
would be the 
shoulder-arm joint.  Again, given the negative clinical 
findings referenced above, a rating specifically based upon 
Diagnostic Code 5203 also is not supported by the record.  To 
the extent that Diagnostic Code 5203 permits consideration 
based upon functional impairment of the contiguous joint - in 
effect, motion of the right arm, to include consideration of 
DeLuca factors - the Board addresses this issue in greater 
detail below.            

That said, the Board addresses Diagnostic Code 5201, which 
evaluates limitation of motion of the arm.  With limitation 
of motion at shoulder level, ratings of 20 percent are 
assigned for both arms.  Limitation of motion midway between 
side and shoulder level assigns 30 percent for the major 
(dominant) arm and 20 percent for the minor arm.  Maximum 
schedular ratings of 40 percent (major arm) and 30 percent 
(minor arm) are assigned where limitation of motion is 
limited to 25 degrees from the side.  The veteran is right-
arm dominant.  

As shown in the August 1998 C&P examination report, the 
veteran has abduction to 105 degrees; flexion to 105 degrees; 
internal rotation to minus 30 degrees; and external rotation 
to 90 degrees.  The September 2001 C&P examination report 
noted 120 degrees for abduction and flexion; internal 
rotation to 65 degrees; and external rotation to 90 degrees.  
During the March 2005 examination, she had abduction and 
flexion from 0 to 85 degrees, internal rotation from 0 to 60 
degrees, and external rotation from 0 to 90 degrees.    

As shown in illustrations for normal ranges of motion for the 
upper extremities in Plate I, 38 C.F.R. § 4.71 (2005), 
shoulder abduction is the ability to raise the arm parallel 
to the trunk, from zero degree to 180 degrees (from the side, 
up toward the head).  Shoulder flexion is the ability to 
raise the arm perpendicular to the trunk, from zero degree to 
180 degrees (from the side up toward the head).  The various 
abduction and flexion range-of-motion findings all document 
the ability to raise the arm either perpendicular or parallel 
to the trunk beyond shoulder level, which is 90 degrees, with 
the exception of a decrease to just below shoulder level 
during the March 2005 examination.  External and internal 
shoulder rotation, respectively, is the ability to raise the 
arm and rotate above and below shoulder level, with the arm 
parallel to the trunk.  The above measurements represent 
normal external rotation to 90 degrees, but somewhat 
decreased internal rotation (normal range is to 90 degrees).  
See Plate I illustrations.  

Nonetheless, to warrant the next higher rating of 20 percent 
for the period before March 11, 2005 under Diagnostic Code 
5201, there must be limitation of motion of the arm at 
shoulder level.  Given, in particular, the abduction and 
flexion measurements, the ability to raise the arm at or 
above the shoulder level is shown.  As such, a 20 percent 
rating is not warranted for the period before March 11, 2005.  
As for whether a rating higher than 20 percent is warranted 
under this Code as of March 2005, the next higher rating of 
30 percent for the major arm is not warranted because, again, 
the measurements do not represent limitation of motion of the 
arm midway between side and shoulder level.  

The Board turns to other evidence concerning functional 
impairment, to include DeLuca considerations, even though 
higher ratings are not based strictly based upon range-of-
motion limitations.  VA outpatient treatment records and 
private medical records dated in the early 1990s document 
complaints of shoulder pain and clinical finding of right 
shoulder tendonitis, which, although not explicitly stated, 
seem to be related to the service-connected clavicle injury 
residuals.  The August 1998 and September 2001 C&P reports 
document complaints about difficulty lifting the arm to, 
e.g., hang clothes, wash windows, paint the house, perform 
routine household chores.  The 1998 examiner characterized 
the extent of functional impairment as "mild"; "moderate 
painful motion on all movements of the right shoulder" is 
noted, but this in due in part to trapezius and cervical 
muscle spasm and not due to the shoulder disability alone.  
The veteran alleviates shoulder pain with over-the counter 
medication (Tylenol).  The 1998 examiner noted that pain, 
fatigue, weakness, or lack of endurance do not additionally 
limit range of motion.  

In September 2001, the veteran continued to report 
"moderate" clavicle pain radiating to anterior right 
shoulder and occasional numbness, alleviated by Tylenol.  She 
is sometimes awakened at night due to pain when pressure is 
placed on the right shoulder.  However, the examiner noted 
negative clinical/objective evidence of more significant 
functional impairment, such as tenderness, redness, or heat.  
Again, the veteran is noted to have "mild" limitation of 
motion, but the shoulder condition is described as 
"functional" and "stable."  Pain was not noted upon range-
of-motion during the 2001 examination.  The examiner 
concluded that the veteran is not additionally limited by 
pain, fatigue, weakness, or lack of endurance.                    

In March 2005, the veteran appears to have reported pain more 
significant than before and reportedly not relieved 
appreciably by pain medication, and as well, stiffness in the 
shoulder area.  She continued to report sleep disturbance 
when pressure is placed on the injury site.  She reportedly 
had some 30 acute flare-ups during the last year.  She 
continued to report functional limitations, to include 
difficulty performing routine chores like lifting bags of 
food, as well as recreational activities like playing the 
guitar and reading.  Aside from these subjective complaints, 
the examiner did note lack of evidence of inflammatory 
arthritis that would explain flare-ups.  However, clinical 
findings at this time included painful motion throughout the 
range-of-motion exercises, with factors like fatigue and 
weakness noted upon repetitive use, and some weakness of the 
shoulder abductor muscle, as well as crepitation and 
tenderness at the affected site.  She does not exhibit other 
symptoms like edema, effusion, instability, redness, heat, 
abnormal movement or guarded movement.       

The evidence discussed in the preceding three paragraphs, as 
a whole, would indicate moderate functional impairment 
chiefly due to pain, pain on use, fatigability, and weakness.  
They do not, however, indicate significant or serious 
functional limitations.  In particular, the evidence dated 
before the March 2005 C&P examination seems to indicate 
symptomatology more accurately described as mild to moderate, 
to include the primary complaint of pain on use.  As noted 
earlier, the March 2005 examination findings do include both 
objective and subjective evidence of exacerbated 
symptomatology, chiefly pain upon performance of the range-
of-motion exercises, and subjective reports of difficulty 
performing routine chores and recreational activities.  These 
considerations, however, appear to have been taken into 
account by the RO, as it increased the rating to 20 percent 
based upon the results obtained during the March 2005 
examination.  The Board has carefully considered the March 
2005 examination results and compared them with the older 
examination findings.  On the whole, the main factors 
precipitating a higher rating effective March 2005 are pain 
and pain on repetitive motion, apparently without 
satisfactory relief from the use of pain medication.  The 
Board finds that the RO's increase of the rating to 20 
percent based upon the examination findings to be an 
appropriate rating assignment.  In this connection, for 
illustrative purposes, even symptoms of fairly significant 
shoulder disability (like dislocation of clavicle or scapula; 
or loose nonunion thereof - not shown here) are assigned a 20 
percent rating.  A rating even higher than 20 percent than 
that now in effect would not be commensurate to the 
disability picture presented given the lack of such symptoms, 
and, as well, lack of Diagnostic Code 5201 evidence of 
limitation of motion of the arm even to shoulder level.             

Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, consistent with 
Schafrath.  After such a review, and a review of the entire 
record, the Board finds that Diagnostic Codes other than 
those discussed above do not provide a basis to assign higher 
ratings than those already in effect.

Based upon all of the above considerations, the Board 
concludes that the preponderance of the evidence is against 
higher ratings for the period from 1990 forward, and does not 
apply the benefit-of-reasonable doubt rule.  

Duodenal Ulcer

The issue before the Board is entitlement to a rating higher 
than 10 percent from mid 1990 (when the increased rating 
claim was filed) forward.  

Duodenal ulcers are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).  Mild symptoms recurring once or twice 
yearly are assigned a 10 percent rating.  For moderate 
symptoms, to include recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations, a 20 percent rating 
is assigned.  For moderately severe symptoms, less than 
severe but with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year, a 40 percent rating is assigned.  Severe duodenal 
ulcer, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating is 
assigned. 

Essentially, to warrant the next higher rating of 20 percent, 
duodenal ulcer symptoms must be shown to be moderate, with 2-
3 exacerbations a year averaging 10 days in duration.  Here, 
first, it is relevant that the increased rating claim giving 
rise to this appeal was filed about a decade and a half ago, 
but that the sole objective (medical) evidence concerning 
duodenal ulcer is that resulting from several VA-ordered C&P 
gastrointestinal disorders examination findings, obtained in 
1991, 1998, 2001, and 2005.  While the record includes 
documentation of treatment at a VA facility during the appeal 
period, and they do note ulcer as an ongoing medical problem, 
the VA medical records do not document recurrent 
exacerbations 2-3 times annually averaging 10 days in 
duration.  They do not reflect specific complaints about, or 
treatment for, aggravated ulcer flare-ups.    

As for the various C&P examination findings, they 
consistently document duodenal ulcer symptoms most 
appropriately characterized as mild, but not moderate, much 
less moderately severe or severe.  They reflect complaints of 
occasional, but not constant or nearly constant, melena (she 
had melena a month before the 2001 C&P examination, on two 
occasions) and "coffee ground" vomiting (2001 C&P 
examination), but symptoms generally are relieved with 
medications, and the episodes are not described as of such 
debilitating nature that they last an average of 10 days.  
Moreover, the 2001 examination reflects weight gain of about 
40 pounds during the last one year; in contrast, a typical 
symptom of worsening ulcer is weight loss.  Weight gain tends 
to disfavor the veteran's position that the symptoms have 
worsened.  Further, she appears to have had weight gain for 
most of the appeal period: she weighed 142 pounds in 
September 1991; 168 pounds in October 1998; and 176 pounds as 
noted in September 2001.  Thus, again, duodenal ulcer does 
not seem to have worsened, at least based upon weight 
fluctuations.  It is noted that the veteran weighed 153 
pounds during the most recent C&P examination performed in 
March 2005.  However, the Board must consider this evidence 
in consideration of other factors.  As reported in March 
2005, while she has, and has had before, occasional nausea, 
she denied having melena, hematemesis, and vomiting.  
Moreover, she was described as well-nourished, and neither 
the examination report nor the treatment records ascribe any 
weight loss to the service-connected ulcer.  

Even earlier in the appeal period, during the 1998 C&P 
examination, the veteran denied vomiting, and said various 
symptoms -- like lower abdominal pain and epigastric pain 
associated with heartburn -- are treated with medication, 
including over-the-counter antacids and Pepcid.  Symptoms 
also are relieved by ingestion of food.  The examiner noted 
lack of radiological evidence of an active duodenal ulcer.  

Finally, the 1991 C&P examination does note prior history of 
hospitalization due to mild hematemesis; however, this 
reportedly occurred 5 years before the C&P examination, and 
it would clearly pre-date the filing of the increased rating 
claim by several years.  No evidence of record, lay or 
medical, indicates that recurrent hematemesis or significant 
ulcer exacerbations led to hospitalization or confinement 
during the time period pertinent to this appeal.  No 
significant upper gastrointestinal bleeding was noted, as 
reflected in the 1991 examination report.    

Based upon the various C&P examination findings covering a 
significant portion of the time period relevant to this 
appeal, the Board does not have before it objective, clinical 
evidence indicating worsening of duodenal ulcer symptoms.  
Nor has the veteran herself stated that ulcer symptoms have 
become exacerbated to an extent such that she has several, or 
even a few, flare-ups per year lasting about 10 days each.  
In this connection, it is acknowledged, again, that the 
record documents VA outpatient medical care received during 
the appeal period, but the records of such care predominantly 
concern treatment for problems addressed elsewhere in this 
decision (back pain), or not the subject of this appeal 
(psychiatric problems).      
          
The Board has reviewed the entire record, consistent with 
Schafrath, and as well, 38 C.F.R. Part 4 and Diagnostic Codes 
in 38 C.F.R. § 4.114 pertaining to digestive system 
disabilities, and does not find other provisions or Codes 
that are more closely analogous to the disability picture 
presented here, or which would afford the veteran a more 
favorable rating than currently assigned.  The totality of 
the evidence indicates mild and mild to moderate at times, 
but not worse, duodenal ulcer symptoms.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a higher rating; it 
does not apply the benefit-of-reasonable doubt rule.  

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an August 2001 letter, the RO 
notified the veteran that additional, more contemporaneous 
medical evidence is needed to support her increased rating 
claim and that further evaluation by orthopedic doctor and 
gastroenterologist may be necessary given the duration of the 
appeal period.  This letter discussed service connection 
principles not at issue here.  Nonetheless, to the extent 
that it advised the veteran additional, and in particular, 
more contemporaneous, medical evidence is needed, the letter 
is relevant to the Board's analysis of compliance with VCAA 
duties.


In February 2004, the VA Appeals Management Center (AMC) RO 
sent the veteran a letter explicitly addressing the increased 
rating claims on appeal.  This letter specifically addressed 
all four notification elements.  It notified the veteran 
that, basically, the evidence must show that a service-
connected disability has worsened to receive a higher rating 
for such disability.  The specific criteria applicable to the 
disabilities at issue, including revisions to spine rating 
criteria, were discussed at various times, as reflected in 
the rating 1990 decision, 1991 Statement of the Case (SOC), 
three Supplemental SOCs (SSOCs) issued between 1992 and 2005, 
and the April 2005 rating decision.  The AMC letter also 
explained that, if the veteran provides information about the 
sources of evidence or information pertinent to the claim, 
particularly medical evidence showing that a disability has 
worsened, then VA would make reasonable efforts to obtain the 
records from the sources identified.  It advised her that VA 
must make reasonable efforts to assist in claim development 
even though the veteran ultimately bears the responsibility 
for claim substantiation.  It also advised her to provide VA 
with any information or evidence pertaining to her appeal.  
The veteran did not respond to this letter; the only new 
evidence associated with the claims file after this letter 
was issued is in the form of additional VA medical treatment 
records obtained by the RO and the most recent group of C&P 
examination reports.  The January 2003 and April 2005 SSOCs 
also advised the veteran of 38 C.F.R. § 3.159.  The veteran 
did not submit additional evidence, or inform VA that 
additional, missing evidence exists, but that she needs help 
to obtain it, after April 2005.  

The Board acknowledges that full VCAA notice was given during 
the appeal period, long after the issuance of the unfavorable 
rating decision upon which this appeal is based.  The Board 
finds no prejudicial error occurred as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  Here, 
the unfavorable rating decision (dated in December 1990) was 
issued and appeal thereof was perfected in 1991, more than 
nine years before enactment of VCAA; after the law was 
enacted, appropriate notice was given.  The Pelegrini Court 
acknowledged, at p. 120, that where, as here, 38 U.S.C.A. § 
5103(a) notice was not mandated at the time of the initial RO 
denial, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was clearly 
provided here as to all four elements of the notice.

It also is noted that, even after the veteran was issued the 
most current (April 2005) SSOC and favorable April 2005 
rating action and notified that she has an additional 60 days 
to comment on her claim, she did not specifically claim that 
VA failed to comply with VCAA notice requirements, or that 
she has any evidence required for full and fair adjudication 
of this claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 
(2005).  Rather, her accredited service representative 
submitted written argument in support of the appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  She was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, multiple SSOCs, and duty-to-assist 
letters, why higher ratings were denied.  She was told about 
her and VA's respective claim development responsibilities in 
the AMC letter, and was on notice that she herself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable as to even higher rating assignments.  
 
VA's duty to assist a claimant in substantiating his/her 
claim (see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005)) also has been satisfied.  The "duty 
to assist" contemplates that VA will help a claimant obtain 
relevant records, whether or not the records are in federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  The record includes VA outpatient treatment records, 
multiple C&P examination reports appropriate to an evaluation 
of this claim, some private medical records, and the 
veteran's written statements submitted in support of the 
claim.  The veteran was given an opportunity to testify in 
connection with the claim, and she declined to exercise her 
right to do so.  The Board's remand directives were 
completed.  Based upon the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.    


ORDER

An increased disability evaluation for spondylolisthesis at 
L5-S1 with secondary myositis of the cervical, dorsal and 
lumbar paravertebral muscles, evaluated 20 percent disabling 
before March 11, 2005, is denied.

An increased disability evaluation for spondylolisthesis at 
L5-S1 with secondary myositis of the dorsal and lumbar 
paravertebral muscles, evaluated 40 percent disabling from 
March 11, 2005, is denied. 

An increased disability evaluation higher than 30 percent 
after March 11, 2005 for myositis of the cervical 
paravertebral muscles is denied.

An increased disability evaluation for residuals of fracture 
of the right clavicle with deformity, higher than 10 percent 
before March 11, 2005, and higher than 20 percent after March 
11, 2005, is denied.

An increased disability evaluation for duodenal ulcer disease 
with duodenitis, evaluated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


